261 P.3d 605 (2011)
2011 OK 70
STATE of Oklahoma, ex rel., OKLAHOMA BAR ASSOCIATION, Complainant,
v.
Tom J. WILCOX, Respondent.
No. SCBD-5775.
Supreme Court of Oklahoma.
June 30, 2011.

ORDER OF IMMEDIATE SUSPENSION
¶ 1 On June 27, 2011, the Oklahoma Bar Association (Bar Association), notified the Office of the Chief Justice that the respondent, Tom J. Wilcox (lawyer/respondent), had been found guilty of stalking and sentenced to six (6) months in county jail and fined $1,000.00.
¶ 2 Upon consideration of the notice of criminal conviction, THE COURT FINDS:
1. Pursuant to Rule 7.3 of the Rules Governing Disciplinary Proceedings, 5 O.S. Supp.2007 Ch. 1, App. 1-A, the respondent is immediately suspended from the practice of law until further order of the Court-regardless of the pendency of an appeal. Also, pursuant to Rule 7.3, the respondent is directed to show cause by July 11, 2011, why, if good cause is shown, the suspension should be set aside.
2. The respondent may voluntarily resign from the Oklahoma Bar Association by complying with Rule 8.1 and Rule 8.2, Rules Governing Disciplinary Proceedings, 5 O.S.2001 Ch. 1, App. 1-A. Unless the respondent voluntarily resigns by complying with Rule 8.1 and Rule 8.2, Rules Governing Disciplinary Proceedings, 5 Ohio St. 2001 Ch. 1, App. 1-A, then pursuant to Rule 7.7 and 7.6 of the Rules Governing Disciplinary Proceedings, 5 O.S. Supp.2007 Ch. 1, App. 1-A, disciplinary proceedings may be initiated by the Professional Responsibility Commission. See also, State ex rel. Oklahoma Bar Association v. Stewart, 2003 OK 13, ¶ 6, 71 P.3d 1.
3. The Court notes that if the respondent should appeal the conviction to the Oklahoma Court of Criminal Appeals, and if the conviction is reversed, any disciplinary proceeding based upon such conviction shall be dismissed immediately, and the respondent may also show cause, at that time, why the immediate suspension should be set aside pursuant to Rule 7.5 O.S.2001 Ch. 1, App. 1-A, of the Rules Governing Disciplinary Proceedings.
¶ 3 IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that respondent, Tom J. Wilcox, is hereby immediately suspended from the practice of law until further order of the Court. The respondent shall notify all of his clients having legal business pending with him within 20 days by certified mail, of his inability to represent them and of the necessity for promptly retaining new counsel.
DONE BY ORDER OF THE SUPREME COURT THIS 30TH DAY OF JUNE 2011.
¶ 4 ALL JUSTICES CONCUR.